Citation Nr: 0322532	
Decision Date: 09/03/03    Archive Date: 09/08/03

DOCKET NO.  95-12 254	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1. Entitlement to service connection for an acquired 
psychiatric disorder with gastrointestinal symptoms, 
including as secondary to service-connected bilateral 
shoulder disorders.

2. Entitlement to service connection for 
hypertension, including as secondary to service-
connected bilateral shoulder disorders.

3. Whether new and material evidence has been presented or 
secured to reopen a claim of entitlement to service 
connection for hammertoe deformity of the left foot.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Schechter, Counsel


INTRODUCTION

The veteran served on active military duty from December 1974 
to June 1977.

This appeal is from rating decisions of the Department of 
Veterans Affairs (VA) Montgomery, Alabama, Regional Office 
(RO).  

The Board in November 1997 and January 2000 remanded the 
appealed claims for additional development.  In the 
introduction to the January 2000 remand the Board recognized 
that September 1997 testimony reasonably raised the issue of 
entitlement to service connection for a psychiatric disorder 
secondary to bilateral shoulder disorders.  The RO addressed 
this theory in a March 2001 decision and denied the benefit. 

The Board similarly expanded the claim of entitlement to 
service connection for hypertension to include the question 
of entitlement secondary to service-connected bilateral 
shoulder disorders, due to a September 1997 opinion by 
William T. Hall, M.D.  Regarding the expanded claims for 
service connection for hypertension and a psychiatric 
disorder, the Board notes that upon remand the RO is expected 
to address all bases of the remanded claims.  

In August 2002, the Board ordered that its evidence 
development unit conduct further development pursuant to the 
provisions of 38 C.F.R. § 19.9(a)(2) (2002).  

Finally, in January 2003, the veteran presented a claim to 
reopen the issues of entitlement to service connection for an 
ulcer disorder.  This claim is not, however, developed or 
certified for appellate review.  Accordingly it is referred 
to the RO for appropriate action.  


REMAND

In accordance with the Board's August 2002 order to its 
evidence development unit additional evidence was secured 
addressing the issue now in appellate status.  That evidence 
is incomplete, it has yet to be reviewed by the RO, and the 
veteran has not waived RO consideration of that new evidence 
in writing.  This is significant given the fact that on May 
1, 2003, the provisions of 38 C.F.R. § 19.9(a)(2) were 
invalidated by the United States Court of Appeals for the 
Federal Circuit.  Disabled American Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  
Accordingly, further development is in order.

Additional development is also in order in light of the fact 
while the evidence development unit notified the veteran of 
the VCAA as being applicable to his claims, the letter failed 
to provide notice of the specific development that would be 
undertaken by VA and that which the veteran must do in 
furtherance of his specific claims.  Accordingly, further 
development is in order.  Quartuccio v. Principi, 16 Vet.App. 
183 (2002).  

While some Social Security records have been secured, these 
records appear to be incomplete in light of evidence showing 
the appellant's receipt of supplemental security income since 
1996.  Thus further action is in order.

Finally, the veteran should be afforded an additional VA 
psychiatric examination to address the June 1997 and October 
1998 opinions of Dr. William T. Hall who opined that there 
was a causal relationship between his service-connected 
bilateral shoulder disorder and his current depression.  

Accordingly, the case is remanded for the following:

1.  The RO should first review the claims file 
and provide necessary notice of the provisions 
of the Veterans Claims Assistance Act (VCAA) 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) as applicable to the case.  The RO 
should also complete all additional 
evidentiary development action required by the 
VCAA and implementing regulations.  In 
particular, the RO must ensure that the new 
notification requirements and development 
procedures set forth at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002) are satisfied.  
The RO should also refer to any pertinent 
guidance, including Federal Regulations, that 
have been provided.  The veteran must also be 
afforded specific notice of what VA has done 
and will do, and what he needs to do in 
furtherance of his claims for service 
connection, pursuant to Quartuccio.  

2.  Available pertinent Social Security 
records should be obtained and associated with 
the claims folder.  These should include 
records of the award of Supplemental Security 
Income in March 1996 and all medical and other 
records used in making that award, as well as 
all other medical and non-medical records used 
in making any subsequent determinations or 
records already collected by the Social 
Security Administration for the purposes of a 
pending or future disability determination.  

3.  Thereafter, the veteran should be 
afforded a VA psychiatric examination to 
ascertain the nature and etiology of any 
current psychiatric disorder.  The claims 
folder and a copy of this remand must be made 
available to the examiner for review for the 
examination.  For each diagnosed psychiatric 
disorder, the examiner must answer the 
following:

A)  Is it at least as likely as not that 
the disorder developed during the 
veteran's active duty service, or in the 
case of any diagnosed psychosis, 
developed within one year of separation 
from active duty?

B)  Is it at least as likely as not that 
any diagnosed psychiatric disorder is 
causally related to, or aggravated by, 
pain or unemployment associated with the 
veteran's service-connected bilateral 
shoulder disorders?  In answering this 
question, the psychiatrist must address 
the June 1997 and October 1998 opinions 
offered by Dr. Hall.  These documents 
are located in Volumes 2 and 3 
respectively of the claims folder.

C)  Is any diagnosed psychiatric 
disorder otherwise related to service?  
Send the claims folder to the examiner 
for review.

4.  Thereafter, following any other 
appropriate development, the RO should 
reconsider the appealed issues.  If any 
determination remains adverse to the 
veteran, he and his representative must 
be provided a supplemental statement of 
the case which includes a summary of any 
additional evidence submitted, 
applicable laws and regulations, and the 
reasons for the decision.  They should 
then be afforded an applicable time to 
respond.



The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).


	                  
_________________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




